DETAILED ACTION
7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-3 and 10: Because of the use of “configured to be applied to a camera set” to modify “a waterproof structure for [a] camera” in the preamble of claim 1 it is unclear whether the claims are directed to a camera set which is a combination of a camera body, waterproof lens, and a waterproof wall (which together define a waterproof structure for [a] camera) or to only a waterproof structure which is configured to be applied with such a camera, lens, and wall.  If the claims are directed 
For the purpose of examination with regard to the prior art the claims are being interpreted as being directed to a combination or set comprising the camera, lens, and wall (and other elements added in claims 2-3 and 10).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto (US Patent 5,177,515).
With regard to claims 1 and 9: Tsukamoto discloses in Figures 1-2 a camera set with an applied waterproof structure, the camera set comprising:  a camera body 1 5), the mount section including a peripheral surface which serves as a mount face (reference surface 5c, see column 3 lines 52-57) and a waterproof lens unit 10 which has a mounted section 11A extending in an axial direction from an end face of a base end section (the inner cylinder mounting portion 11A extends further than the end surface of the outer cylinder which bears against the end wall of the outer mount 6c, in order to allow the inner cylinder bayonet pawls 11a to engage with the female pawls 5a of the inner mount, see Figure 2), with the lens being fixed to the front surface of the camera body by mounting the mounted section of the lens to the mount section of the camera body (see column 3 line 67 through column 4 line 7 describing the engagement of the inner cylinder and the camera body mount section), the camera set of Tsukamoto including a waterproof wall (waterproof outer box 4, which is formed with outer mount 6) which is positioned between the end face of the base end section of the waterproof lens unit and the mount face of the camera body, shutting off the front surface of the camera body from a space in front of the front surface of the camera body (see column 4 line 43 through column 5 line 4 describing how the positioning of the outer mount structure of the box 4 between the end face of the base end section of the lens unit and the mount face creates a waterproof seal which prevents water from reaching the camera body within the box).
With regard to claims 2 and 16:  The waterproof wall of Tsukamoto is formed as part of a camera case that covers the periphery of the camera body, see column 3 lines 33-36.
With regard to claims 3 and 17: In Tsukamoto the camera set includes an annular waterproof packing having elasticity (O-ring 15, see column 4 lines 11-19) which is arranged between the end face of the base end section of the waterproof lens unit and a surface of the waterproof wall (an inner surface of the outer mount) and around the mounted section, with the waterproof packing being pressed by the waterproof lens unit and the waterproof wall to form a waterproof seal, see column 4 lines 11-21 and 54-57).
With regard to claims 10 and 18: the camera set of Tsukamoto is disclosed as comprising a camera case that covers the periphery of the camera body, see column 3 lines 33-36, with the front surface of the camera case forming the waterproof wall and is further disclosed as having an annular waterproof packing having elasticity (O-ring 15, see column 4 lines 11-19) which is arranged between the end face of the base end section of the waterproof lens unit and a surface of the waterproof wall (an inner surface of the outer mount) and around the mounted section, with the waterproof packing being pressed by the waterproof lens unit and the waterproof wall to form a waterproof seal, see column 4 lines 11-21 and 54-57).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US PGPub 2017/0102554 A1, cited by applicant) in view of Honjo et al (US Patent 8,662,767 B2) and Tsukamoto.
With regard to claim 4: Yagi discloses a lens unit which comprises a fixed side tube body 20 and a movable-side lens barrel having a plurality of lenses incorporated therein (movable tube section 21 which includes lens groups A1 and A2), with a mounted section extending in an axial direction from an end face of a base end section of the fixed-side tube body (mounting structure 21a extends from the end of the fixed tube body as can be seen in Figure 2), with the mounted section being fixed to a front surface of a camera body by mounting the mounted section to a mount section opened at a front surface of the camera body (see ¶0046 disclosing attachment to a camera body) with the movable side lens barrel being moved in the axial direction relative to the fixed side tube body to focus on a target position to be imaged (see ¶0048).
Yagi does not disclose that the lens unit is configured such that the movable side lens barrel is enabled to further approach the imaging element of the camera body relative to a movement position of the lens barrel relative to the fixed side tube body when the target position to be imaged is set to infinity.
Honjo teaches that it is desirable to allow a focusing movement in a lens system to move beyond the position corresponding to the position at which the lens is positioned when focusing an object at infinity.  This configuration is taught as allowing the use of a hill-climbing algorithm to be used when determining a best focus position for the lens (see column 18 lines 1-24).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the lens unit of Yagi to allow for the movable lens barrel to further approach the imaging element of the camera body than the positon at which the barrel would be located when focusing an objected at infinity in order to enable the use of a hill-climbing algorithm to determine the point of best focus when adjusting the focus of the camera.
Yagi does not disclose that the lens unit is waterproof nor discloses that the base end section of the fixed side tube body is configured to be positioned to a peripheral surface of an opening of the mount section which forms a mount face in the camera body.  
Tsukamoto teaches a waterproof lens and lens mounting structure which uses a peripheral surface of an opening of the mount section of a camera body as a positioning surface for the lens base end section.  In combination with other features of the mount of Tsukamoto this configuration prevents water from entering into the camera body and damaging the camera while also allowing for a stable reference surface for the lens, unaffected by changes in external pressure.  See column 3 lines 52-60, column 4 line 42 through column 5 line 4, and column 5 lines 28-39.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have used the waterproofing and lens mounting arrangement of Tsukamoto in the lens of Yagi in order to prevent water from intruding into the camera body and lens unit while ensuring a stable reference surface for the lens relative to the imaging plane of the camera.


Allowable Subject Matter
Claims 5-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the combination of limitations as claimed in claim 5.  While the prior art does teach a lens and camera body mounting structure as claimed (see the rejection of claims 1 and 9 above) and teaches the provision of some manner of extra movement range in a focusing lens arrangement, the prior art does not teach the combination with distance of further approach as claimed.  In the prior art systems the thickness of any waterproof wall interposed between the lens and the camera body is accounted for in the design of the system or positioned such that it will not increase the distance between the focusing lens and the imaging plane of the camera body (as in Tsukamoto where the inner mount is positioned to serve as an independent reference surface for the lens mounting) and thus the infinite focusing position would not change between when the wall is in place or missing.  In such systems the claimed limitations would not be applicable (and thus not obvious) because the thickness of the waterproof wall has no effect on the positioning of the lens.
The examiner notes that differences between a lens focus position range and the imaging plane of a camera body are a known problem in the art and solutions exist to address the problem.  These solutions however generally do not involve modifications .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other systems which interpose a waterproof wall between a camera body and a camera lens module include: Gantenbrink (US Patent 4,346,404) and Achtel (US PGPub 2013/0215253 A1), but these systems do not have the lens unit configured to mount to the camera body and instead are configured to mount the lens unit which is located beyond the waterproof wall to mount to the waterproof wall itself.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/Examiner, Art Unit 2852